Court of Appeals, State of Michigan

                                             ORDER
                                                                         Michael J. Kelly
Karen Camil Cook v DTE Energy Corporate Services LLC                       Presiding Judge

Docket No.    339879                                                     Jane E. Markey

LC No.        16-002930-CD                                               Karen M. Fort Hood
                                                                           Judges


               The Court orders that the September 25, 2018 op1111011 is hereby VACATED, and
a new opinion is attached. The new opinion co1Tects a drafting error in the second full paragraph on
page 7; the opinion is otherwise unchanged.




                       A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                OCT O2
                                      Date
                                                            ~tV~-
                                                                         Chie   !erk
                                                                                        c;J,